249 F.3d 830 (9th Cir. 2001)
RUPINDER KAUR; LOVELEEN KAUR, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 99-70395
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted October 4, 2000Filed January 24, 2001Amended May 11, 2001

NOTE:  SEE OPINION AT 237 F.3d 1098.
Jonathan M. Kaufman, San Francisco, California, for the petitioner.
Cindy S. Ferrier, United States Department of Justice, Office of Immigration Litigation, Civil Division, Washington, D.C., for the respondent.
Petition for Review of a Decision of the Board of Immigration Appeals I&NS Nos. Aam-abj-ffu, Anx-bdu-luh
Before: Dorothy W. Nelson, David R. Thompson, and Stephen S. Trott, Circuit Judges.


1
ORDER AMENDING OPINION AND DENYING PETITION FOR PANEL REHEARING AND AMENDED OPINION

ORDER

2
The opinion filed January 24, 2001 is amended as follows:


3
1. At page 1154 of the slip opinion, in the middle of the paragraph that begins with the words "Second, the Kaurs made a showing", delete the following two sentences:


4
In this case, the asylum officer's adverse credibility finding was likely based on the resource materials that he consulted. Even though the IJ would have made an independent review of the asylum application, there was a high probability not only that the government would challenge the Kaurs' credibility, but that the resource materials would be a corner-stone of the government's effort to impeach their testimony.


5
2. Insert in place of the deleted sentences the following:


6
In this case, it would be reasonable to assume that the asylum officer used the resource materials which he consulted to arrive at his adverse credibility finding.


7
Even though the IJ would have made an independent review of the asylum application, it would also be reasonable to expect not only that the government would challenge the Kaurs' credibility, but that the resource materials would be used by the government in its effort to impeach their testimony.


8
With the foregoing amendment, the Respondent INS's petition for panel rehearing is denied.